 Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 1 of 27 PageID #: 784




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

THE STATES OF MISSOURI, ARIZONA,          )
ARKANSAS, INDIANA, KANSAS,                )
MONTANA, NEBRASKA, OHIO,                  )
OKLAHOMA, SOUTH CAROLINA,                 )
TENNESSEE and UTAH,                       )
           Plaintiffs,                    )
                                          )
v.                                        )   Case No. 4:21-CV-00287
                                          )   Judge Audrey G. Fleissig
JOSEPH R. BIDEN, JR., in his official     )
capacity as the President of the United   )
States of America; and various United     )
States Government officials,              )
               Defendants.                )




                      PROPOSED AMICUS CURIAE BRIEF
                                  OF THE
                 COMMITTEE FOR A CONSTRUCTIVE TOMORROW
                        IN SUPPORT OF PLANITIFFS



                                              Matthew D. Hardin
                                              Hardin Law Office
                                              Bar No. 1032711 (DC)
                                              1725 I Street NW, Suite 300
                                              Washington, DC 20006
                                              Phone: 202-802-1948
                                              Email: MatthewDHardin@protonmail.com

                                              Counsel for Amicus Curiae
 Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 2 of 27 PageID #: 785




TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... 2

INTEREST OF AMICUS CURIAE ................................................................................................ 7

SUMMARY OF ARGUMENT ..................................................................................................... 8

ARGUMENT

I. IWG must consider costs and benefits of hydrocarbon use and related emissions .................. 10

II. Trying to replace today’s energy with renewables would have serious costly impacts .......... 14

III. Replacement energy systems would require unprecedented raw materials and impacts ....... 17

IV. Mining would cause major environmental, health and human rights damage ...................... 20

V. Elimination of U.S. fossil fuels and emissions would bring no global benefits ..................... 22

CONCLUSION ........................................................................................................................... 24

CERTIFICATE OF SERVICE .................................................................................................... 26




                                                                    1
 Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 3 of 27 PageID #: 786




TABLE OF AUTHORITIES
STATUTES CITED                                                                           PAGES

Administrative Procedure Act (APA), 5 U.S.C. §552 et seq.                                10, 14, 17, 19,
                                                                                         22, 24, 25
National Environmental Policy Act (NEPA), 42 U.S.C. § 4321 et seq.                       10, 14, 17, 19,
                                                                                         22, 24, 25
OTHER AUTHORITIES CITED

J Ambrose and J Jolly, “UK solar projects using panels from firms linked to     22
Xinjiang forced labour: Investigation finds up to 40% of UK solar farms were
built using panels from leading Chinese companies,” The Guardian, April 25, 2021,
https://www.theguardian.com/environment/2021/apr/23/revealed-uk-solar-projects-using-panels-from-
firms-linked-to-xinjiang-forced-labour
G Ashcroft, “Porphyry Deposits: The world’s largest source of copper,” May               19
28, 2014 (updated April 22, 2021)
https://www.GeologyForInvestors.com/porphyry-largest-source-copper/
B Berger, R Ayuso et al., Preliminary Model of Porphyry Copper Deposits,                 19
U.S. Geological Survey Open-File Report 2008–1321 (2008)
https://pubs.usgs.gov/of/2008/1321/pdf/OF081321_508.pdf
M Bhardwaj, “India expected to harvest record wheat, rice crops this year,”              13
Reuters, February 24, 2021
https://www.reuters.com/world/india/india-expected-harvest-record-wheat-rice-crops-this-year-2021-02-
24/
R Carter, Climate: The Counter Consensus, London: Stacey International (2010) 8
J Christy, Testimony before U.S. House e Committee on Science, Space &                   8
Technology, March 29, 2017
https://science.house.gov/imo/media/doc/Christy%20Testimony_1.pdf?1
P Cleppe, “Boris shouldn’t write off fossil fuels just yet,” The Spectator, June         23
20, 2021
https://www.spectator.co.uk/article/boris-shouldn-t-write-off-fossil-fuels-just-yet?mc
CO2 Science, Biospheric Productivity (Global: The Recent Past)                           13
http://www.co2science.org/subject/b/bioproductivity.php
J Conrad, Cobalt Sourcing: Child labor and corporate responsibility,                     21
Washington Lawyer, May/June 2021
K Dickerson, “The world’s lust for new technology is creating a ‘Hell on                 21, 22
Earth’ in Inner Mongolia,” Business Insider, May 12, 2015
https://www.businessinsider.com/the-worlds-tech-waste-lake-inmongolia-2015-5
P Driessen, How the Green New Deal’s Renewable Energy Mining Would                       18
Harm Humans and the Environment, Chicago: Heartland Institute, (2020)
https://www.heartland.org/_template-assets/documents/publications/PBdriessenmining2Apr20.pdf

                                                     2
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 4 of 27 PageID #: 787




OTHER AUTHORITIES CITED (CONT’D)                                                      PAGES

P Driessen, Protecting the Environment from the Green New Deal, Chicago:              15
Heartland Institute (2019)
https://www.heartland.org/_template-assets/documents/publications/EnviHarmsPB.pdf
G Edwards, “How much energy does a wind turbine produce?” May 17, 2021                10
https://www.semprius.com/how-much-power-does-a-wind-turbine-produce/
GE Renewable Energy, “Haliade-X offshore wind turbine: The world’s most               15
powerful offshore wind turbine”
https://www.ge.com/renewableenergy/wind-energy/offshore-wind/haliade-x-offshore-turbine
Global Warming Policy Forum and Power Engineering International, “African             23
nations planning 1250 new coal and gas power plants, new study reveals,”
January 13, 2021
https://www.thegwpf.com/african-nations-planning-1250-new-coal-and-gas-power-plants-new-study-
reveals/
I Goklany, The Improving State of the World: Why we’re living longer,                 11
healthier, more comfortable lives on a cleaner planet, Washington, DC:
Cato Institute (2007)

P. Gosselin, “Looking at NASA’s Vegetation Index data, the news is good: The          13
globe has greened 10% so far this century,” February 24, 2021
https://notrickszone.com/2021/02/24/nasa-vegetation-index-globe-continues-rapid-greening-trend-sahara-
alone-shrinks-700000-sq-km/
C Idso, R Carter and S Singer, Climate Change Reconsidered: 2011 Interim              12, 13
Report of the Nongovernmental Panel on Climate Change, Chicago: Heartland
Institute (2011)
https://www.heartland.org/_template-assets/documents/CCR/CCR-
Interim/Full%20Interim%20Report.pdf
C Idso, R Carter and S Singer, Climate Change Reconsidered II: Biological             12
Impacts, Report of the Nongovernmental Panel on Climate Change, Chicago:
Heartland Institute (2014).
S Inskeep, A Westerman, “Why is China placing a global bet on coal?”          23
National Public Radio, April 29, 2019
https://www.npr.org/2019/04/29/716347646/why-is-china-placing-a-global-bet-on-coal

Interagency Working Group on Social Cost of Greenhouse Gases, United                  11
States Government, Technical Support Document: Social Cost of Carbon,
Methane and Nitrous Oxide, Interim Estimates Under Executive Order 13990
(February 26, 2021)
International Energy Agency, The Role of Critical Minerals in Clean Energy            18, 19, 20
Transitions: A World Energy Outlook Special Report, May 2021
https://iea.blob.core.windows.net/assets/24d5dfbb-a77a-4647-abcc-
667867207f74/TheRoleofCriticalMineralsinCleanEnergyTransitions.pdf


                                                  3
 Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 5 of 27 PageID #: 788




OTHER AUTHORITIES CITED (CONT’D)                                                      PAGES

Investment Watch, “John Kerry admits America will buy solar panels made in            22
China by slave labor,” May 13, 2021
https://www.investmentwatchblog.com/john-kerry-admits-america-will-buy-solar-panels-made-in-china-
by-slave-labor/
V Jayaraj: “Despite COP26 pressure, Asia and Africa remain committed to               23
coal,” Global Warming Policy Forum, June 6, 2021
https://www.thegwpf.com/despite-cop26-pressure-asia-and-africa-remain-committed-to-coal/
B Jones, “Child miners aged four living a Hell on Earth so YOU can drive an           21
electric car,” The Daily Mail, August 5, 2017
https://www.dailymail.co.uk/news/article-4764208/Child-miners-aged-four-living-hell-Earth.html
S Koonin, Unsettled: What climate science tells us, what it doesn't, and why it       8
matters, Dallas: BenBella Books (2021)
N Mamula, “Federal Land Withdrawals: Endangering the Nation: The                      20
consequences of locking up American mineral wealth,” Capital Research
Center, January 2020
https://capitalresearch.org/article/federal-land-withdrawals-part-1
N Mamula and A Bridges, Groundbreaking! America's New Quest for Mineral               19
Independence, San Jose, CA: Penned Source Production (2018)
B Marlow, “Green evangelicals are handing the global mining industry to               20
China & Russia,” The Daily Telegraph, June 7, 2021
https://www.telegraph.co.uk/business/2021/06/07/green-evangelicals-handing-global-mining-industry-
china/
A Maxmen, “Poverty plus a poisonous plant blamed for paralysis in rural               21
Africa,” National Public Radio, February 23, 2017
https://www.npr.org/sections/thesalt/2017/02/23/515819034/poverty-plus-a-poisonous-plant-blamed-for-
paralysis-in-rural-Africa
M Mills, “Biden’s not-so-clean energy transition,” Wall Street Journal, May           18
12, 2021
https://www.wsj.com/articles/bidens-not-so-clean-energy-transition-11620752282
A Montford, “Green Killing Machines: The impact of renewable energy on                17
wildlife and nature,” Global Warming Policy Foundation Report 36, 2019
https://www.thegwpf.org/content/uploads/2019/07/Green-Killing-Machines-1.pdf;
H Parker, “The Secret, Silent Wind-Power Peril,” MasterResource blog,                 17
February 8, 2017
https://www.masterresource.org/windpower-health-effects/secret-silent-wind-power-peril-1/
S Parry and E Douglas, “In China, the true cost of Britain’s clean, green wind   21
power experiment: Pollution on a disastrous scale,” The Daily Mail, Jan 26, 2011
https://www.dailymail.co.uk/home/moslive/article-1350811/In-China-true-cost-Britains-clean-green-
wind-power-experimentPollution-disastrous-scale.htm



                                                     4
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 6 of 27 PageID #: 789




OTHER AUTHORITIES CITED (CONT’D)                                                      PAGES

S Poulter, Campaigners demand urgent cuts to power bill after number of               22
winter deaths among the elderly rise by 40%, The Daily Mail, Nov 22, 2017
https://www.dailymail.co.uk/news/article-5109511/Calls-cut-power-bills-winter-deaths-rise-40.html?utm
R Rapier, Primary Global Energy Consumption 2019 (by source), Realgy                  11
Energy Services
https://d2fu5nmldghv48.cloudfront.net/realgyenergyservices.com/public_html/wp-
content/uploads/2020/07/01164553/Primary-Energy-Consumption.png
A Restuccia and T Puko, “At Earth Day Climate Summit, Biden pushes for                14
sharp cut to greenhouse-gas emissions,” Wall Street Journal, April 22, 2021
https://www.wsj.com/articles/biden-to-urge-climate-action-at-world-leaders-summit-
11619085614?mod=article;
Reuters, “Study: China’s new coal power plant capacity in 2020 more than 3            23
times rest of world’s,” February 3, 2021
https://www.VOAnews.com/science-health/study-chinas-new-coal-power-plant-capacity-2020-more-3-
times-rest-worlds
E. Scheyder and T. Hunnicutt, “Exclusive: Biden looks abroad for electric             9
vehicle metals, in blow to U.S. miners,” Reuters, May 25, 2021
https://www.reuters.com/business/energy/biden-looks-abroad-electric-vehicle-metals-blow-us-miners-
2021-05-25/
M Shellenberger, “If solar panels are so clean, why do they produce so much           21
toxic waste?,” Forbes, May 23, 2018
https://www.forbes.com/sites/michaelshellenberger/2018/05/23/if-solar-panels-areso-clean-why-do-they-
produce-so-much-toxic-waste/?sh=2409ab684bb2
J Siegel, “Critics warn the president’s goals will create reliability problems        22
and increase consumer energy bills,” Washington Examiner, May 11, 2021
R Spencer, The Great Global Warming Blunder: How Mother Nature fooled                 8
the world’s top climate scientists, New York: Encounter Books
K Tamborrino and E Wolff, “White House pushes new offshore wind power                 16
expansion,” Politico, March 29, 2021
https://www.politico.com/news/2021/03/29/biden-administration-offshore-wind-power-expansion-
478372
J Tannenbaum, “Wind and solar reliance would black out the US: If Biden goes          22
to undependable renewables without nuclear, expect exploding power costs,
rationing and blackouts” (Part 5 of 5), Asia Times, March 8, 2021
https://asiatimes.com/2021/03/wind-and-solar-reliance-would-black-out-the-us/
U.S. Department of Energy, “Wind Turbine Radar Interference Mitigation,”              17
March 2019
https://www.energy.gov/sites/prod/files/2019/04/f61/WTRM_Factsheet_Final_2019.pdf




                                                  5
 Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 7 of 27 PageID #: 790




OTHER AUTHORITIES CITED (CONT’D)                                                        PAGES

U.S. Energy Information Administration, Monthly Energy Review, April 2018               11
https://www.e-education.psu.edu/ebf301/sites/www.e-
education.psu.edu.ebf301/files/Revised_folder/Lesson_01/2017%20energy_consumption_by_source_larg
e.jpg
U.S. Energy Information Administration, U.S. Energy-Related Carbon                      23
Dioxide Emissions: 2019, September 2020
https://www.eia.gov/environment/emissions/carbon/pdf/2019_co2analysis.pdf
V Volcovici and N Groom, “White House backs 2030 milestone on path to                   14
net zero grid,” Reuters, April 26, 2021
https://www.reuters.com/business/sustainable-business/exclusive-white-house-pushing-80-clean-us-
power-grid-by-2030-2021-04-26/
Wall Street Journal, “America’s Energy Gift to Dictators: China, Russia and             23
Iran will exploit the U.S. retreat on fossil fuels” (lead editorial), June 10, 2021
https://www.wsj.com/articles/americas-energy-gift-to-dictators-11623279139?mod=opinion_lead_pos1
Wall Street Journal, “The California and Texas Greenouts: Renewables show               17
again that they aren’t reliable to power the grid” (editorial), June 16, 2021
https://www.wsj.com/articles/the-california-and-texas-greenouts-11623883231
D Watkins, R Lai, K Bradsher, “China Rules: How China became a                          23
superpower,” New York Times, November 18, 2018
https://www.nytimes.com/interactive/2018/11/18/world/asia/world-built-by-china.html
J Wiegand, “Hiding Avian Mortality: Where ‘green’ is red (Part I: Altamont              17
Pass),” MasterResource blog, September 4, 2013
https://www.masterresource.org/cuisinarts-of-the-air/hiding-avian-mortality-altamont-pass/
Wind Energy: The Facts, “Impacts on Marine Mammals and Sea Birds:                       17
Impacts on marine mammals”
https://www.wind-energy-the-facts.org/impacts-on-marine-mammals-and-sea-birds.html
D Wojick, “New York cannot buy its way out of coming blackouts,”                        16
Townhall, December 30, 2020
https://townhall.com/columnists/davidwojick/2020/12/30/new-york-cant-buy-its-way-out-of-coming-
blackouts-n2582278




                                                   6
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 8 of 27 PageID #: 791




                               INTEREST OF AMICUS CURIAE

   The Committee For A Constructive Tomorrow (hereinafter “CFACT”) respectfully submits

this proposed Brief as Amicus Curiae in support of Plaintiffs in The States of Missouri, et al. v.

Joseph R. Biden, Jr. et al., No. 4:21-CV-00287. The case focuses on the separation of state and

federal powers and the speculative, inadequate, arbitrary and capricious analysis by the

Interagency Working Group (hereinafter “Working Group” or “IWG”) and its affiliated Federal

Government agencies in setting “social costs” of greenhouse gases, to justify enormously

expanding the federal regulatory reach, forcing the attempted substitution of “renewable” energy

for hydrocarbon or “fossil fuel” energy, and intruding into virtually every aspect of Americans’

lives, health and living standards.

   CFACT is a Washington, DC-based nonprofit public policy and educational organization. Its

mission is to promote environmental protection, economic development, human health, and more

productive lives for its members, supporters, and other people throughout the United States and

world, through modern science and technology that are grounded in complete, careful, expert

analysis of often competing needs, costs, benefits, interests and political agendas.

   CFACT’s interest as Amicus in this case stems from the Working Group’s disregard for

procedural due process requirements in not properly allowing opportunities to comment, and

from the Group’s failure to consider major costs and benefits that any competent, rigorous and

complete analysis would necessarily have included. These failures are particularly important

because the Group is developing highly influential scientific and economic assessments that are

being used to support, justify and drive major federal actions that will have especially far-

reaching and costly impacts on employment, the economy, the health and well-being of every

citizen of the United States, and the quality and diversity of the natural and human environment.



                                                 7
    Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 9 of 27 PageID #: 792




                                  SUMMARY OF ARGUMENT

      Fossil fuels make our lives richer, freer, more productive and manifestly safer. They are

central to our economy and way of life. Recent “greenouts” in California and Texas, and the East

Coast gasoline scarcity this past spring provided stark reminders of those fossil fuel benefits and

the importance of reliable “dispatchable” energy, as opposed to intermittent energy sources.

      A valid, complete, rigorous analysis of the “social costs” of greenhouse gases (GHGs) must

not only address the asserted American and global costs of U.S. hydrocarbon use and resulting

GHG emissions. It must also examine the benefits of those fuels and emissions to the United

States and world – and the numerous, significant costs of attempting to replace existing U.S.

fossil fuel energy systems with wind, solar, battery and biofuel power, and installing a vastly

expanded and enhanced electricity transmission system. Yet somehow IWG analysts and

regulators managed to ignore these benefits and costs throughout their analysis.

      The combustion of carbon-based energy indisputably produces, inter alia, carbon dioxide

(CO2) and other greenhouse gases that have some influence on Earth’s climate. Claims that they

are causing “dangerous” temperature increases, more extreme weather, melting ice caps and

other climate “chaos” are contested by many reputable scientists, however.1 Forcibly eliminating

abundant, reliable, affordable fossil fuels would not only cause the loss of numerous American

jobs, companies, industries and other benefits. It would force Americans to discard expensive

power generation and industrial, business and household equipment that still have years of



1
  See e.g., R Carter (geologist), Climate: The Counter Consensus, London: Stacey International (2010); J
Christy (atmospheric scientist), Testimony before U.S. House e Committee on Science, Space &
Technology, March 29, 2017, https://science.house.gov/imo/media/doc/Christy%20Testimony_1.pdf?1; S
Koonin (U.S. Energy Undersecretary of Science for President Obama), Unsettled: What climate science
tells us, what it doesn't, and why it matters, Dallas: BenBella Books (2021); R Spencer (climatologist),
The Great Global Warming Blunder: How Mother Nature fooled the world’s top climate scientists, New
York: Encounter Books (2010).

                                                   8
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 10 of 27 PageID #: 793




productive life, and attempt to replace them prematurely with costly electricity-based equipment

that can operate with intermittent, unreliable, weather-dependent wind and solar power.

    Still more costs would be imposed by compelling the installation of potentially hundreds of

thousands of onshore and offshore wind turbines, billions of solar panels and battery modules,

and thousands of miles of new underwater and onshore electricity transmission lines. Those

facilities would cumulatively impact millions of acres of scenic vistas and forest, grassland,

desert and marine wildlife habitat; harm, displace, starve or kill millions of birds, bats, mammals,

reptiles, amphibians, sea creatures and beneficial insects; and impair human health.

    All these new industrial facilities would require enormous quantities of iron, copper, cobalt,

lithium, aluminum, rare earth elements, plastics, concrete and other materials. That would

necessitate greatly expanded mining, processing and manufacturing operations, many of them

involving fossil fuels, air and water pollution, forced labor, more habitat and wildlife destruction,

and human diseases, injuries and deaths. These activities would take place primarily in foreign

countries, because the United States increasingly restricts mining, has insufficient metal and

mineral deposits to meet all these raw material needs, and will be able to support only limited

manufacturing in a renewable energy economy. Reuters just affirmed this foreign dependency:

        U.S. President Joe Biden will rely on ally countries to supply the bulk of the metals
    needed to build electric vehicles and focus on processing them domestically into battery
    parts, part of a strategy designed to placate environmentalists, two administration officials
    with direct knowledge told Reuters.
       The plans will be a blow to U.S. miners who had hoped Biden would rely primarily on
    domestically sourced metals, as his campaign had signaled last autumn, to help fulfill his
    ambitions for a less carbon-intensive economy. 2

These realities raise critical, complex national security and environmental justice issues.

2
  E. Scheyder and T. Hunnicutt, “Exclusive: Biden looks abroad for electric vehicle metals, in blow to
U.S. miners,” Reuters, May 25, 2021, https://www.reuters.com/business/energy/biden-looks-abroad-
electric-vehicle-metals-blow-us-miners-2021-05-25/.


                                                  9
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 11 of 27 PageID #: 794




   Meanwhile, even in a hypothetical future in which U.S. fossil fuel reliance is forcibly

decreased or eliminated, many other countries would not stop using fossil fuels. Indeed, their oil,

gas and coal use would likely increase, to improve their people’s living standards, and to operate

the new and expanded mines, processing plants and factories to meet U.S. “renewable” energy

needs. Global greenhouse gas emissions will thus increase, rather than decline. That means all

the foregoing U.S. and global costs would bring no climate benefits, even accepting an

assumption that greenhouse gases are the primary factor in modern climate change.

   A proper analysis would consider and balance all these scenarios, costs and benefits. It would

not present all costs and no detectable or obvious benefits to the quality of the natural and human

environment from fossil fuel use and associated emissions. It would not exaggerate claimed

global benefits from eliminating fossil fuels in the United States. Nor would it narrowly view,

minimize or ignore the costs and risks associated with forcibly eliminating existing U.S. energy

delivery systems and attempting to replace them with new wind, solar and battery electricity

systems. Yet the IWG makes all these and many other errors, with apparently full deliberation.

   Anything less than careful, complete analysis of all these costs, risks and benefits is arbitrary,

capricious, and contrary to the Administrative Procedure Act (APA), 5 U.S.C. §552 et seq., and

National Environmental Policy Act (NEPA), 42 U.S.C. § 4321 et seq.


                                          ARGUMENT

   I. The Interagency Working Group has improperly chosen to focus only on alleged
   U.S. and global costs of U.S. carbon dioxide and other greenhouse gas emissions from
   America’s fossil fuel use. A competent, rigorous, complete analysis must also assess
   the U.S. and global benefits of those fuels and carbon dioxide emissions.

   By Executive Order (EO 13990), “Protecting Public Health and the Environment and

Restoring Science to Tackle the Climate Crisis,” the Biden Administration has tasked a

reconstituted Interagency Working Group (IWG) with examining the alleged global costs of

                                                10
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 12 of 27 PageID #: 795




emissions by the United States of carbon dioxide and other greenhouse gases, by no later than

January 2022. [86 Fed. Reg. 7037; Docket No. 1-1] On February 26, 2021, the Working Group

released its interim values for the social costs of carbon, methane and nitrous oxide.3

    As Plaintiffs note in their complaint before this Court, by this act the President has “arrogated

to the Executive Branch the unilateral power to dictate specific values for the ‘social costs’ of

greenhouse gases in virtually every regulatory program administered by the federal government.

He has done so without any statutory or constitutional authority.” [Complaint at 1]

    Additionally, however, any competent, rigorous, complete analysis must also examine the

U.S. and global benefits of fossil fuel use and CO2/GHG emissions. The IWG did not do so in

preparing its interim values, and has demonstrated that it is not doing so now for its final report.

    Those benefits include the industries, jobs, living standards, revenues, health and other social-

economic-environmental improvements that oil, natural gas and coal bring to families and

communities throughout the United States and world. Wealthier is indisputably healthier, and

richer societies are increasingly able to afford and ensure cleaner air and water. That the United

States and developed world were largely built with fossil fuels and still rely on oil, natural gas

and coal for 80% or more of their energy further underscores this reality.4

    Moreover, fossil fuel benefits also include enhanced plant growth and drought-resistance due

to increasing levels of atmospheric carbon dioxide, resulting in record corn, wheat, soy and other
3
  See Interagency Working Group on Social Cost of Greenhouse Gases, United States Government,
Technical Support Document: Social Cost of Carbon, Methane and Nitrous Oxide, Interim Estimates
Under Executive Order 13990, February 26, 2021 [Docket No. 1-2].
4
  See e.g., I Goklany, The Improving State of the World: Why we’re living longer, healthier, more
comfortable lives on a cleaner planet, Washington, DC: Cato Institute (2007); U.S. Energy Information
Administration,       Monthly        Energy       Review,       April      2018,       https://www.e-
education.psu.edu/ebf301/sites/www.e-
education.psu.edu.ebf301/files/Revised_folder/Lesson_01/2017%20energy_consumption_by_source_larg
e.jpg; and R Rapier, Primary Global Energy Consumption 2019 (by source), Realgy Energy Services,
https://d2fu5nmldghv48.cloudfront.net/realgyenergyservices.com/public_html/wp-
content/uploads/2020/07/01164553/Primary-Energy-Consumption.png

                                                 11
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 13 of 27 PageID #: 796




crop yields in recent years, improved forest and grassland productivity, the “greening” of desert

an other areas, and enriched freshwater and marine habitats throughout the world.

     Carbon dioxide can properly be called the “miracle molecule” or the “gas of life,” because

even small amounts enable plants to grow and release oxygen, thereby making almost all life on

Earth possible. Whether the CO2 comes from fossil fuels or from volcanoes, subsea vents,

warming seawater during El Niño events, baking bread, or humans and animals exhaling the gas,

more CO2 in the atmosphere enables plants to grow better and faster, even under adverse

conditions like limited water, hotter air temperatures, and insect and other infestations. 5

     These enhanced rates of photosynthesis and biomass production occur for virtually every kind

of plant, every part of the plant (roots, stems, branches, flowers and leaves), in every ecosystem,

on every continent. To cite just a few of many hundreds of available examples:

     Raising CO2 levels in greenhouses and “forest enrichment facilities” (from a recent ambient

level of 350 parts per million to 700 ppm) increased the growth rates and productivity of

legumes, corn, grains, rice, sugarcane, cotton, and pine and aspen trees by 28% to 80% or more.6

In the “real world” outside greenhouses, trees in Minnesota, Wisconsin, Spain and elsewhere

grew better in recent years compared to 70-120 years ago, as planetary temperatures rose a half

degree and atmospheric CO2 levels increased from about 300 ppm in 1900 to 375 ppm in 2003




5
  See C Idso, R Carter and S Singer, Climate Change Reconsidered: 2011 Interim Report of the
Nongovernmental Panel on Climate Change, Chicago: Heartland Institute (2011), especially Chapter 7
(pages 197-315), “Terrestrial Plants and Soils,” citing more than 650 scientific articles and studies.
https://www.heartland.org/_template-assets/documents/CCR/CCR-
Interim/Full%20Interim%20Report.pdf See also C Idso, R Carter and S Singer, Climate Change
Reconsidered II: Biological Impacts, Report of the Nongovernmental Panel on Climate Change, Chicago:
Heartland Institute (2014).
6
    Climate Change Reconsidered: 2011 Interim Report, pp 199, 204-205, 232, 244, 265-269.

                                                   12
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 14 of 27 PageID #: 797




(versus 400 ppm or 0.04% of the atmosphere today).7 Alpine plant species have also proliferated,

expanding biodiversity and making mountain ecosystems more productive.8

     Higher crop yields ensure that more people have greater quantities of nutritious food, thereby

reducing hunger and improving lives, and doing so from less land and with less water. That is

due to better crop varieties and improved agricultural, fertilizing and irrigation technologies, but

also to warmer temperatures, longer growing seasons and more atmospheric CO2.9

     Higher atmospheric CO2 levels also allow plants to absorb more carbon dioxide through

smaller stomata (pores in plant tissue), thereby avoiding water loss through those openings. This

has contributed to greatly improved plant growth and water use efficiency, and to a pronounced

“greening” of desert areas in the Sahara and other arid regions during the past several decades.10

     These cumulative U.S. and global cropland and natural habitat benefits are certainly worth

trillions of dollars per year. The IWG must assign reasonable dollar values to them – and apply

those economic (and social) benefits against any alleged “social costs” of carbon dioxide.

     Conversely, feeding the world while also replacing oil and natural gas fuels and

petrochemical feed stocks with corn, soybean, canola, palm and other biofuels would necessitate

planting biofuel crops on millions of additional acres that are currently food crop, fallow, scenic

7
    Ibid. at 206-210.
8
    Ibid. at 249-250, 254-255, 261.
9
 Ibid. at 231-232, 265-273. See also M Bhardwaj, “India expected to harvest record wheat, rice crops this
year,” Reuters, February 24, 2021, https://www.reuters.com/world/india/india-expected-harvest-record-
wheat-rice-crops-this-year-2021-02-24/
10
  Ibid. at 208, 220-222, 269, 275-287; P. Gosselin, “Looking at NASA’s Vegetation Index data, the news
is good: The globe has greened 10% so far this century,” February 24, 2021,
https://notrickszone.com/2021/02/24/nasa-vegetation-index-globe-continues-rapid-greening-trend-sahara-
alone-shrinks-700000-sq-km/. See also CO2 Science, Biospheric Productivity (Global: The Recent Past),
http://www.co2science.org/subject/b/bioproductivity.php




                                                   13
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 15 of 27 PageID #: 798




or wildlife habitat lands, That would impose trillions of dollars in additional costs from the loss

of those non-biofuel lands. The IWG must address this matter, as well.

     Its failure to consider or address any of these issues and impacts runs afoul of the

Administrative Procedure Act and National Environmental Policy Act.


     II. Attempting to replace America’s hydrocarbon-based energy systems with wind,
     solar and battery technologies, and expand and upgrade home, neighborhood, state
     and national electrical systems, would cost trillions of dollars and result in major
     environmental, wildlife, economic, scenic and human health damage from installing
     new facilities across the United States and along its ocean (and Great Lakes) coasts.

     Wind and sunlight are clean, green, renewable and sustainable. Harnessing them to meet

humanity’s growing energy needs is not, for doing so requires nonrenewable raw materials.

     A full, accurate and scientific analysis of the costs of eliminating one form of powering our

economy and sustaining our lives, livelihoods and living standards with America’s existing

carbon-based energy systems – and attempting to replace it with wind turbines, solar panels,

backup battery modules, additional transmission lines and other “renewable” energy

technologies – must calculate the many costs of these federal actions. Those costs include

damage to the environment, scenic values, wildlife and their habitats, and human health. They

also include the risks, uncertainties and necessary redundancies associated with trying to replace

“dispatchable” (regular, reliable) energy with intermittent, weather-dependent sources combined

with energy storage, all on a massive scale.

     The Biden Administration has proposed 80% hydrocarbon-free electricity generation by 2030

and 100% by 2035, followed by fossil fuel elimination (“net-zero emissions”) in all sectors

nationwide by 2050.11 This involves replacing coal and natural gas for generating electricity;


11
  A Restuccia and T Puko, “At Earth Day Climate Summit, Biden pushes for sharp cut to greenhouse-gas
emissions,” Wall Street Journal, April 22, 2021, https://www.wsj.com/articles/biden-to-urge-climate-
action-at-world-leaders-summit-11619085614?mod=article; V Volcovici and N Groom, “White House

                                                14
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 16 of 27 PageID #: 799




gasoline and diesel for powering vehicles; natural gas for smelting and manufacturing; and

natural gas for heating, cooking and water heating in homes, hospitals, schools and businesses.

      Together, this would mean the nation’s annual electricity requirement would skyrocket from

about 2.7 billion megawatt-hours (the fossil fuel portion of the 2018 U.S. total) to almost 7.5

billion MWh by 2050, to replace all the fossil fuels that now power the many components of the

energy-dependent U.S. economy.12 Substantial additional generation would be required to

constantly recharge backup batteries for windless, sunless days, and to provide adequate

redundancy to safeguard society against cyberattacks and blackouts.

      In the absence of new nuclear and hydroelectric power plants, generating this much electricity

would potentially require tens of thousands of 800-foot-tall 14-megawatt (14-MW) offshore

wind turbines, hundreds of thousands (perhaps even millions) of smaller onshore turbines, and/or

billions of photovoltaic solar panels.13 Backing up sufficient nationwide electricity for even a

week of windless, sunless days would involve well over a billion half-ton battery modules akin

to those in Tesla cars, to ensure 24/7 power. Connecting all these facilities to electricity-

dependent communities, industrial facilities and data centers would require thousands of miles of

new underwater and onshore transmission lines.14




backs 2030 milestone on path to net zero grid,” Reuters, April 26, 2021,
https://www.reuters.com/business/sustainable-business/exclusive-white-house-pushing-80-clean-us-
power-grid-by-2030-2021-04-26/
12
   See P Driessen, Protecting the Environment from the Green New Deal, Chicago: Heartland Institute
(2019), pp 7-8, https://www.heartland.org/_template-assets/documents/publications/EnviHarmsPB.pdf
(Leaving nuclear out of this electricity analysis and focusing on coal and natural gas generation leaves a
nearly 2.7 billion MWh for today’s fossil fuel electricity, plus 2.0 billion MWh for electric vehicles, plus
more than 2.7 billion MWh to replace home-business-industry gas use, for a total of approximately 7.5
billion MWh needed per year by 2050 – plus additional generation for batteries and redundancy.)
13
  Ibid., pp 6-14. See also GE Renewable Energy, “Haliade-X offshore wind turbine: The world’s most powerful
offshore turbine,” https://www.ge.com/renewableenergy/wind-energy/offshore-wind/haliade-x-offshore-turbine
14
     P Driessen, Protecting the Environment, pp 17, 21.

                                                     15
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 17 of 27 PageID #: 800




     These high numbers reflect the fact that wind and solar generate electricity only 25-50% of

the year in the best U.S. locations (33% on average nationwide);15 turbines and panels must not

be located in ecologically sensitive areas; each turbine needs dozens of acres of open space

around it; and the more wind and solar electricity the nation needs, the more it must put turbines

and panels in lower quality areas, where they might generate power only 15-20% of the year.

Hundreds of millions of acres would be impacted, an enormous portion of the continental USA.

     The “social cost” of these intended replacements involves both the widespread effects of not

having today’s reliable energy, and the impacts of trying to replace that energy. For example:

     President Biden has called for installing 30,000 MW of wind power off America’s Atlantic,

Gulf of Mexico and Pacific coasts by 2030.16 Even if they operated at full capacity 24/7, all this

electricity would not meet peak summer electricity needs for New York State,17 much less the

USA. But having this theoretical electricity capacity would require 2,100 14-MW turbines.

     Moreover, in a hypothetical United States without hydrocarbon energy, still perfectly good

fossil fuel generating and industrial systems, home furnaces, stoves and water heaters, gasoline

and diesel vehicles, and other equipment that have not reached the end of their economically

useful lives would have to be thrown out under government diktat and replaced with electrical

versions. Home and business, community, state and national electrical systems would have to be

expanded and upgraded to handle the added power demands; most would likely have to be

converted from 110 volts to 220 volts or to higher level systems to fast-charge electric vehicles.

15
  G Edwards, “How much energy does a wind turbine produce?” May 17, 2021,
https://www.semprius.com/how-much-power-does-a-wind-turbine-produce/
16
  K Tamborrino and E Wolff, “White House pushes new offshore wind power expansion,” Politico,
March 29, 2021, https://www.politico.com/news/2021/03/29/biden-administration-offshore-wind-power-
expansion-478372
17
  See D Wojick, “New York cannot buy its way out of coming blackouts,” Townhall, December 30,
2020,       https://townhall.com/columnists/davidwojick/2020/12/30/new-york-cant-buy-its-way-out-of-
coming-blackouts-n2582278

                                                16
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 18 of 27 PageID #: 801




     During the recent East Coast gasoline shortages and disruptions, Secretary of Energy Jennifer
                                                                                              18
Granholm asserted, “If you drive an electric car, this would not be affecting you.”                She was

clearly not considering how electricity “greenouts” like those in California and Texas would

make it impossible to charge electric cars and trucks, whether one drives such vehicles by choice

or because of government fiat.19 This illustrates the blinkered approach exhibited in the IWG’s

interim “social cost” values and in the approach the Group utilizes throughout its analysis.

     Even if wind and solar facilities were sited to avoid highly sensitive areas, they would still

disrupt or destroy scenic areas, croplands and wildlife habitats; kill numerous birds, bats and

other protected wildlife; and interfere with military and civilian air and sea radar and navigation.

Vibration noise from offshore turbines could disrupt whale and dolphin navigation and

communication. Light flicker and infrasound would interfere with human sleep and health.20

     The Interagency Working Group must address these issues, calculate reasonable dollar values

for these expenses and adverse impacts – and apply those costs to offset any benefits the Group

might attribute to eliminating fossil fuels and GHG emissions. It has thus far failed to do so, in

violation of the Administrative Procedure Act and National Environmental Policy Act.


18
     See e.g., https://www.youtube.com/watch?v=hPsTEaXbNY4, May 11, 2021.
19
  See, e.g., Wall Street Journal, “The California and Texas Greenouts: Renewables show again that they
aren’t reliable to power the grid,” June 16, 2021 (editorial), https://www.wsj.com/articles/the-california-
and-texas-greenouts-11623883231 (“Greenouts” are blackouts attributable to over-reliance on “green”
energy that is often not available on very hot or very cold days, when electricity is needed most.)
20
   See e.g., J Wiegand, “Hiding Avian Mortality: Where ‘green’ is red (Part I: Altamont Pass),”
MasterResource blog, September 4, 2013, https://www.masterresource.org/cuisinarts-of-the-air/hiding-
avian-mortality-altamont-pass/; A Montford, “Green Killing Machines: The impact of renewable energy
on wildlife and nature,” Global Warming Policy Foundation Report 36, 2019,
https://www.thegwpf.org/content/uploads/2019/07/Green-Killing-Machines-1.pdf; Wind Energy: The
Facts, “Impacts on Marine Mammals and Sea Birds: Impacts on marine mammals” (undated),
https://www.wind-energy-the-facts.org/impacts-on-marine-mammals-and-sea-birds.html; H Parker, “The
Secret,    Silent    Wind-Power        Peril,”   MasterResource      blog,   February      8,  2017,
https://www.masterresource.org/windpower-health-effects/secret-silent-wind-power-peril-1/;      U.S.
Department of Energy, “Wind Turbine Radar Interference Mitigation,” March 2019,
https://www.energy.gov/sites/prod/files/2019/04/f61/WTRM_Factsheet_Final_2019.pdf

                                                    17
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 19 of 27 PageID #: 802




     III. Attempting to transform America to wind, solar, battery and other “renewable”
     energy technologies and associated transmission systems would require metals,
     plastics, concrete and other materials on scales unprecedented in human history.
     Mining, processing and refining ores and other raw materials – and operating
     factories to turn them into “green” energy equipment – would result in major
     environmental, wildlife, scenic and human health damage throughout the world.

     A recent International Energy Agency (IEA) report notes that manufacturing fossil fuel

replacement technologies would require billions of tons of (non-renewable) iron, copper,

aluminum, cobalt, lithium, rare earth elements, plastics, cement and other raw materials. That

would mean mining, crushing, processing, refining and transporting tens of billions of tons of

ores from thousands of mines and quarries, using enormous gasoline and diesel equipment.21 As

noted above, these activities will likely not occur in the United States, as the Biden

Administration intends to intentionally “export” or outsource them to foreign countries.

     These fuel-intensive activities often employ hazardous chemicals and release toxic pollutants,

necessitating strong pollution control laws. They require large volumes of water, often in the

world’s most water-deprived regions. They cause acid mine drainage, create small mountains of

waste rock, and often result in vast “pit lakes” of toxic chemicals from refining the ores. Foreign

laws governing these operations are often well below U.S. standards and expectations.22

     The IEA report points out that wind, solar, battery and electric vehicle technologies require

far more metals and minerals than their fossil fuel counterparts. For example, an onshore wind

turbine requires nine times more materials per megawatt than a modern gas-fired generating

21
  International Energy Agency, The Role of Critical Minerals in Clean Energy Transitions: A World
Energy Outlook Special Report, May 2021, https://iea.blob.core.windows.net/assets/24d5dfbb-a77a-
4647-abcc-667867207f74/TheRoleofCriticalMineralsinCleanEnergyTransitions.pdf; M Mills, “Biden’s
not-so-clean energy transition,” Wall Street Journal, May 12, 2021, https://www.wsj.com/articles/bidens-
not-so-clean-energy-transition-11620752282
22
  International Energy Agency, op. cit., pp 210-224; M Mills, op. cit. See also P Driessen, How the Green
New Deal’s Renewable Energy Mining Would Harm Humans and the Environment, Chicago: Heartland
Institute, (2020), https://www.heartland.org/_template-
assets/documents/publications/PBdriessenmining2Apr20.pdf

                                                   18
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 20 of 27 PageID #: 803




plant; much larger offshore turbines need 14 times more materials. Taken together, says the IEA,

global renewable energy raw material requirements greatly exceed the entire world’s current and

foreseeable mining and processing capabilities.23

      Wind turbines utilize 3.6 tons of copper per megawatt of rated capacity.24 Just the initial

30,000-MW offshore wind program would require nearly 110,000 tons of copper (in addition to

millions of tons of other materials). At an average of 0.44% copper in all types of copper ore

deposits around the world today, this means building just those initial 2,100 offshore turbines

would require mining, crushing and processing some 25,000,000 tons of copper ore, after

removing some 40,000,000 tons of overburden (overlying rock) to reach the ore bodies.25

      Add in the myriad materials for solar panels, additional wind turbines, backup battery

systems, subsea electrical cables, onshore transmission lines, electric vehicles, electric heating

systems and other technologies – to run the entire USA – and the “green energy transformation”

would almost assuredly require tens of billions of tons of copper, other metals and minerals,

trillions of tons of ores, trillions of tons of overburden, and thousands of mines, processing plants

and factories. On a global scale, impacts from this transformation would be truly astronomical.

      These impacts represent many tens of trillions of dollars in U.S. and global costs that must

also be factored into any robust and comprehensive cost-benefit analysis, with reasonable dollar

amounts assigned to every impact – and applied against any supposed “social costs of carbon and



23
     International Energy Agency, op. cit., pp 5-6, 11-14, 26, 132-156.
 N Mamula and A Bridges, Groundbreaking! America's New Quest for Mineral independence, San Jose,
24

CA: Penned Source Production (2018), pp. 207-209.
25
   G Ashcroft, “Porphyry Deposits: The world’s largest source of copper,” May 28, 2014 (updated April
22, 2021). https://www.GeologyForInvestors.com/porphyry-largest-source-copper/; B Berger, R Ayuso et
al., Preliminary Model of Porphyry Copper Deposits, U.S. Geological Survey Open-File Report 2008–
1321 (2008), pp. 21-22, https://pubs.usgs.gov/of/2008/1321/pdf/OF081321_508.pdf


                                                      19
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 21 of 27 PageID #: 804




other greenhouse gases.” The IWG’s apparently deliberate failure to consider these matters

violates the Administrative Procedure Act and National Environmental Policy Act.

     IV. Because the United States increasingly restricts mining, most of the raw materials
     needed for the renewable energy transformation will be mined and processed
     overseas, predominantly by Chinese companies and under minimal environmental
     and workplace safety rules. This raises serious national security, pollution, human
     rights and environmental justice issues that must be addressed in any IWG analysis.

     The United States permits little access to or mining of metals and minerals essential for the

energy transformation the IWG seeks to justify.26 Instead it effectively, and unjustly, demands

that most of them be extracted overseas, often by Chinese companies – which also control the

processing of many minerals mined in Africa, Asia and Latin America, and the manufacturing of

increasing percentages of US-bound wind turbines, solar panels and batteries. Additional key

players include the Democratic Republic of Congo, Australia, Canada and Russia. China is by

far the dominant supply chain power. The United States plays only a very minor role.27

     Ironically, in the course of this rapid transformation, the United States could quickly go from

being a net exporter of oil, natural gas and refined products in recent years – to being almost

totally dependent on often unfriendly foreign sources for the materials required for its energy,

economy, manufacturing, living standards, health, communication, transportation and defense.

     This raises major national security issues, amid the virtual impossibility of the world being

able to mine and process sufficient raw materials for the United States alone, much less for a

global “green energy” transformation. In addition, China and many other foreign countries do


26
  N Mamula, “Federal Land Withdrawals: Endangering the Nation: The consequences of locking up
American mineral wealth,” Capital Research Center, January 2020,
https://capitalresearch.org/article/federal-land-withdrawals-part-1
27
   International Energy Agency, op. cit., pp 11-13, 46, 132-156; N Mamula and A Bridges,
Groundbreaking! pp 41-68; B Marlow, “Green evangelicals are handing the global mining industry to
China & Russia,” The Daily Telegraph, June 7, 2021,
https://www.telegraph.co.uk/business/2021/06/07/green-evangelicals-handing-global-mining-industry-
china/

                                                 20
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 22 of 27 PageID #: 805




not apply U.S. laws and standards for environmental protection, pollution control, mined land

reclamation, workplace safety, child labor, fair wages and related issues that are at the forefront

of government and activist concerns, though rarely in the green energy context. But as the United

States and developed world further restrict resources production, these are the countries where

mining will take place, and where the worst environmental and human impacts will occur.28

     Some 40,000 children as young as four already toil with their parents in Democratic Republic

of Congo mines, for a few dollars a day, under constant threat of cave-ins and exposure to toxic

and radioactive mud, dust and water – just to meet today’s cobalt needs, which would increase

sharply under a Green New Deal transformation. The cobalt ore is sent to China for processing in

plants with equally abominable safety and pollution conditions, which have been linked to

alarming cancer, blood disease and other health problems. Calls for “responsible sourcing” of

these critical materials are rarely heard, and the IWG has not even mentioned these concerns.29

     An enormous toxic dump for effluents from rare earth mining and processing in Inner

Mongolia has destroyed agriculture and created serious health issues for workers and residents.




28
   See e.g., M Shellenberger, “If solar panels are so clean, why do they produce so much toxic waste?,”
Forbes, May 23, 2018, https://www.forbes.com/sites/michaelshellenberger/2018/05/23/if-solar-panels-
areso-clean-why-do-they-produce-so-much-toxic-waste/#7c92b6bc121c; A Maxmen, “Poverty plus a
poisonous plant blamed for paralysis in rural Africa,” National Public Radio, February 23, 2017,
https://www.npr.org/sections/thesalt/2017/02/23/515819034/poverty-plus-a-poisonous-plant-blamed-for-
paralysis-in-rural-Africa
29
   See e.g., K Dickerson, “The world’s lust for new technology is creating a ‘Hell on Earth’ in Inner
Mongolia,” Business Insider, May 12, 2015, https://www.businessinsider.com/the-worlds-tech-waste-
lake-inmongolia-2015-5; B Jones, “Child miners aged four living a Hell on Earth so YOU can drive an
electric car,” The Daily Mail, August 5, 2017. https://www.dailymail.co.uk/news/article-4764208/Child-
miners-aged-four-living-hell-Earth.html; J Conrad, Cobalt Sourcing: Child labor and corporate
responsibility, Washington Lawyer, May/June 2021, pp. 22-25; S Parry and E Douglas, “In China, the
true cost of Britain’s clean, green wind power experiment: Pollution on a disastrous scale,” The Daily
Mail, January 26, 2011, https://www.dailymail.co.uk/home/moslive/article-1350811/In-China-true-cost-
Britains-clean-green-wind-power-experimentPollution-disastrous-scale.htm

                                                  21
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 23 of 27 PageID #: 806




China also uses Uighur slave labor to build solar panels for sale to the United States. These

issues generate occasional news stories but likewise have not garnered IWG attention.30

     Where countries have increased their reliance on wind and solar power, electricity prices have

tended to rise sharply. This has severely impacted small businesses and low- and fixed-income

families, which would also be least able to endure repeated blackouts or afford the high cost of

replacing their fossil fuel appliances, vehicles and other equipment with all-electric versions.31

     The IWG has raised “climate and environmental justice” as “social cost of carbon” issues –

but has yet to do so in the context of rising energy prices and foreign sourcing of critical “energy

transition minerals” for “green” technologies. Under the APA and NEPA, it must to do so, and

must assign reasonable costs to these U.S. and overseas mining, processing, manufacturing,

equipment replacement, environmental justice and human rights matters.


     V. China, India and other major emerging economies are rapidly increasing their
     carbon-based fuel use and greenhouse gas emissions, to modernize, improve their
     people’s living standards, and provide U.S. renewable energy materials and
     technologies. Even if the United States completely eliminated its fossil fuel use and
     GHG emissions, there would be no global emission or climate benefits from doing so,
     amid the widespread human, economic and ecological harms the effort would cause.


30
   See e.g., K Dickerson, op. cit.; Investment Watch, “John Kerry admits America will buy solar panels
made in China by slave labor,” May 13, 2021, https://www.investmentwatchblog.com/john-kerry-admits-
america-will-buy-solar-panels-made-in-china-by-slave-labor/; J Ambrose and J Jolly, “UK solar projects
using panels from firms linked to Xinjiang forced labour: Investigation finds up to 40% of UK solar farms
were built using panels from leading Chinese companies,” The Guardian, April 25, 2021,
https://www.theguardian.com/environment/2021/apr/23/revealed-uk-solar-projects-using-panels-from-
firms-linked-to-xinjiang-forced-labour
31
   See e.g., J Tannenbaum, “Wind and solar reliance would black out the US: If Biden goes to
undependable renewables without nuclear, expect exploding power costs, rationing and blackouts” (Part 5
of 5), Asia Times, March 8, 2021, https://asiatimes.com/2021/03/wind-and-solar-reliance-would-black-
out-the-us/; J Siegel, “Critics warn the president’s goals will create reliability problems and increase
consumer energy bills,” Washington Examiner, May 11, 2021, pp. 26-29; S Poulter, Campaigners demand
urgent cuts to power bill after number of winter deaths among the elderly rise by 40%, The Daily Mail,
11/22/17,     https://www.dailymail.co.uk/news/article-5109511/Calls-cut-power-bills-winter-deaths-rise-
40.html?utm


                                                   22
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 24 of 27 PageID #: 807




     Even total U.S. fossil fuel replacement would not offset other nations’ fossil fuel use, and

associated emissions resulting from vastly expanding energy needs, to: (a) meet those nations’

own economic development goals; and (b) conduct the mining, processing and manufacturing

needed to support the proposed “transition” to wind, solar, battery and other “renewable” energy.

     While the United States significantly reduced its carbon dioxide emissions by replacing coal-

fired power capacity with natural gas, Asian and other countries opened hundreds of new coal-

fired power plants, in addition to those they already had in operation. China alone put 38.4

gigawatts (38,400 MW) of coal plants into operation in 2020; its annual GHG emissions in 2019

exceeded those of all developed countries combined. Beijing is also building, planning or

financing more than 300 coal plants in Turkey, Vietnam, Indonesia, Egypt and other nations.32

     African countries are planning to build more than 1,250 new coal and gas-fired generating

units by 2030, many financed by Chinese banks and built by Chinese companies. Coal still

supplies more than 70% of annual electricity consumption in India, the world’s second-largest

coal user, and the second-largest overall fossil fuel user in Asia. India and Russia plan to mine

much more coal and build hundreds more new coal-fired generating units in the coming years.33


32
   See e.g., U.S. Energy Information Administration, U.S. Energy-Related Carbon Dioxide Emissions:
2019, September 2020, https://www.eia.gov/environment/emissions/carbon/pdf/2019_co2analysis.pdf;
Reuters, “Study: China’s new coal power plant capacity in 2020 more than 3 times rest of world’s,”
February 3, 2021, https://www.voanews.com/science-health/study-chinas-new-coal-power-plant-capacity-
2020-more-3-times-rest-worlds; S Inskeep, A Westerman, “Why is China placing a global bet on coal?”
National Public Radio, April 29, 2019, https://www.npr.org/2019/04/29/716347646/why-is-china-
placing-a-global-bet-on-coal; D Watkins, R Lai, K Bradsher, “China Rules: How China became a
superpower,” New York Times, November 18, 2018,
https://www.nytimes.com/interactive/2018/11/18/world/asia/world-built-by-china.html
33
   See e.g., Global Warming Policy Forum and Power Engineering International, “African nations
planning 1250 new coal and gas power plants, new study reveals,” January 13, 2021,
https://www.thegwpf.com/african-nations-planning-1250-new-coal-and-gas-power-plants-new-study-
reveals/; V Jayaraj: “Despite COP26 pressure, Asia and Africa remain committed to coal,” Global
Warming Policy Forum, June 6, 2021, https://www.thegwpf.com/despite-cop26-pressure-asia-and-africa-
remain-committed-to-coal/; P Cleppe, “Boris shouldn’t write off fossil fuels just yet,” The Spectator, June
20, 2021. https://www.spectator.co.uk/article/boris-shouldn-t-write-off-fossil-fuels-just-yet?mc; Wall

                                                    23
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 25 of 27 PageID #: 808




   An American “energy transformation” would simply transfer emission sources and other

ecological impacts from the United States to these and other countries. Worldwide fossil fuel use

and GHG and pollution emissions would actually increase significantly. Even assuming

greenhouse gases are now the primary factor controlling Earth’s climate, there would thus be no

climate or extreme weather benefits even from completely eliminating fossil fuel use in the

United States – and attempting to replace that energy with wind, solar, battery and biofuel power

– at enormous economic, environmental, social and human cost to the United States and world.

   The IWG has not recognized, considered or accounted for any of these repercussions; nor

does it appear to have any plans for addressing these U.S. and global realities. It simply seeks to

help justify ending all of America’s fossil fuel use, regardless of the consequences.

   Any valid, accurate, complete and proper IWG analysis must address and monetize these

realities in determining “social costs of carbon and greenhouse gases” and calculating any

supposed benefits from eliminating the 80% of U.S. energy that currently comes from fossil

fuels. The Biden Administration and IWG’s failure to do this clearly violates the Administrative

Procedure Act and National Environmental Policy Act.


                                           CONCLUSION

    The concept of “Social Cost of Greenhouse Gases” must be far broader than merely the costs

of emissions. It must include the benefits, as well as the costs, of using the fossil fuels that

produce the emissions. For carbon dioxide, the emissions are central to our way of life – and to

plant, animal and human life on Earth. The benefits of CO2 greatly outweigh any conceivable

costs, while eliminating fossil fuel combustion and emissions would impose enormous costs.

Street Journal, “America’s Energy Gift to Dictators: China, Russia and Iran will exploit the U.S. retreat
on fossil fuels” (lead editorial), June 10, 2021,
https://www.wsj.com/articles/americas-energy-gift-to-dictators-11623279139?mod=opinion_lead_pos1


                                                   24
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 26 of 27 PageID #: 809




   To properly serve the United States and its people, and to comply with the Administrative

Procedure Act and National Environmental Policy Act, the Interagency Working Group’s

“Social Costs of Greenhouse Gases” analysis must be accurate, rigorous and thorough. While

hundreds more examples could be presented here, this Amicus brief makes it clear that the IWG

analysis is the product of a process that improperly and illegally begins with the desired policy

outcome and then works backward to justify that outcome.

   The IWG analysis is tendentiously and improperly designed to convey a false impression that

fossil fuels are dirty, unnecessary, and the cause of alleged climate disasters. Its deliberately

narrow and capricious approach likewise suggests that wind and sunshine can be harnessed with

relatively small numbers of wind turbines, solar panels and battery modules. This invalid

approach also suggests that those replacement energy technologies can be manufactured and

installed through a policy that is best described as Materials Acquisition for Global Industrial

Change – or MAGIC. As this Amicus brief makes clear, this could not be further from the truth.

   There is no MAGIC or free lunch. The IWG’s actions represent a textbook example of

arbitrary, capricious and deceptive decisions and analyses by government regulators. They are a

clear violation of sound public policy, U.S. constitutional principles of separation of powers, and

the Administrative Procedure Act and National Environmental Policy Act.

   The Working Group’s analysis is designed and intended to justify and drive one of the most

far-reaching and impactful federal actions in U.S. history: the forcible elimination of fossil fuel

energy and its attempted replacement with wind, solar and battery technologies, via mining,

processing and manufacturing by or in foreign countries that are often unfriendly to America.

The IWG’s highly influential actions will result in widespread and costly impacts on the U.S.




                                                25
Case: 4:21-cv-00287-AGF Doc. #: 33 Filed: 06/23/21 Page: 27 of 27 PageID #: 810




economy and employment, the health and well-being of every American citizen, and the quality

and diversity of the U.S. and global natural and human environment.

   At the very least, the IWG must expand its analysis and address every one of these issues,

costs and foregone benefits – fully, properly and honestly – as detailed in Plaintiffs’ complaint

and this Amicus brief. Only in that way can the American people fully assess the true costs of

any proposed “green energy transformation.”

   CFACT asks this Court to compel the Interagency Working Group to do so, and to grant

Plaintiffs’ motion for a preliminary injunction.



                                                        Respectfully submitted,

                                                        /s/Matthew D. Hardin
                                                        Matthew D. Hardin
                                                        Bar No. 1032711 (DC)
                                                        1725 I Street NW, Suite 300
                                                        Washington, DC 20006
                                                        Phone: 202-802-1948
                                                        Email: MatthewDHardin@protonmail.com

                                                        Counsel for Amicus Curiae




                                      Certificate of Service


       I hereby certify that I served a true and correct copy of the foregoing upon all counsel of

record by filing the same through the Court’s CM/ECF system.



                                                        /s/Matthew D. Hardin
                                                        Matthew D. Hardin




                                                   26
